Filed pursuant to Rule 424(b)(3) Registration Number 333-208566 Prospectus Supplement No. 7 (To Prospectus dated December 29, 2015) 1,071,679 Shares of Common Stock VIVEVE MEDICAL, INC. This Prospectus Supplement No. 7 (this “ Prospectus Supplement ”) supplements our Prospectus dated December 29, 2015 included in our Registration Statement on Form S-1, File No. 333-208566, filed with the Securities and Exchange Commission on December 16, 2015, as supplemented by Prospectus Supplement No. 1 dated March 25, 2016, Prospectus Supplement No. 2 dated May 20, 2016, Prospectus Supplement No. 3 dated May 20, 2016 Prospectus Supplement No. 4 dated June 28, 2016, Prospectus Supplement No. 5 dated June 28, 2016 and Prospectus Supplement No. 6 dated July 12, 2016 (collectively, the “ Prospectus ”), relating to the offer and sale of up to 1,071,679 shares of common stock, par value $0.0001 per share, of Viveve Medical, Inc., a Delaware corporation (the “ Company
